RESPONSE TO AMENDMENT

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2021 has been entered.
 
Claims 1-9 are pending in the application.  Claims 10 and 11 have been cancelled.
Amendments to the claims, filed April 29, 2021, have been entered in the above-identified application.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “without comminution of the dry cementitious materials and supplemental cementitious materials” in claim 1 is not supported by the originally filed specification.  Paragraph [0184] in the instant published application states “[T]he “forced packing” method may comprise calculating the optimal ratio of the powdered components considering them as “ideal” non-agglomerated powders, and then applying impact, shear and compression forces sufficient to destroy the “real” agglomerates without comminution of the individual particles, and provide coating of larger particles by smaller particles.”  Additionally, Paragraph [0184] states that the dry particle coating process can be divided into three stages, the first stage being a “de-agglomeration/dispersion stage, wherein guest sub-micron or nano-sized guest particles agglomerates are broken up by strong mechanical forces such as impact force, shear force, and compression force, as well as by the particles collisions”.  The originally filed description only discusses the breaking up of agglomerates of the supplemental cementitious materials (sub-micron and nano-sized particles).  Therefore, the limitation “without comminution of the dry cementitious materials” is considered new matter.
Claims 2-9 are rejected based on their dependency on claim 1.
Claim Rejections - 35 USC § 103
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ronin (U.S. Pat. Pub. 2004/0089203) in view of Guynn (U.S. Pat. Pub. 2014/0224154).
Regarding claim 1, Ronin teaches a cementitious composition comprising (Abstract): dry cementitious materials comprising micron-sized particles (Portland Cement, Abstract); and dry supplemental cementitious materials (SCM's) (Abstract) dry coated on the cementitious materials, the dry coating induced by activating the dry cementitious materials and the supplemental cementitious materials by applying mechanical forces to cause compression and/or shear deformation of the dry cementitious materials and supplemental cementitious materials (grinding, Abstract; Paragraphs [0008]-[0009]).  Ronin further teaches the SCM’s are fine supplementary cementitious materials (Abstract; Paragraph [0008]).
Ronin fails to teach SCM’s are submicron or nano-sized.
Guynn teaches cement-SCM blends (Abstract) fine supplemental cementitious materials help disperse cement particles, fill fine pore spaces, increase fluidity, increase strength, and decrease permeability (Paragraph [0105]).  Guynn further teaches the fine SCMs can have a particle size of about 0.01 µm to about 1 µm (Paragraph [0108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the fine SCMs of Ronin have a particle size of about 0.01 µm to about 1 µm as taught by Guynn as being known fine SCM particle sizes that can be used in cement compositions.
The limitation “dry coating induced by activating the dry cementitious materials and the supplemental cementitious materials by applying mechanical forces with a high shear mixer to cause compression and/or shear deformation of the dry cementitious materials and supplemental 
Regarding claim 2, Ronin teaches wherein the dry cementitious materials further comprise pozzolanic materials of micron-sized particles (SiO2 containing microfiller, Abstract).
Regarding claim 3, Ronin teaches further comprising aggregates (Paragraph [0015]).
Regarding claim 5, Ronin teaches further comprising a binder (a polymer in the form of a powdery water-reducing agent, Abstract).
Regarding claim 6, Ronin teaches wherein the composition is produced in the form of granules (Abstract).
Regarding claim 7, Ronin teaches wherein the SCM's are siliceous-SiO2-containing particles (Abstract).
Regarding claim 8, Ronin teaches wherein the binder is a polymer in the form of powdered chemical additives (a polymer in the form of a powdery water-reducing agent, Abstract).
a polymer in the form of a powdery water-reducing agent, Abstract).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ronin (U.S. Pat. Pub. 2004/0089203) in view of Guynn (U.S. Pat. Pub. 2014/0224154) and further in view of Soroushian (U.S. 4,902,347).
Ronin and Guynn are relied upon as discussed above.
Regarding claim 4, Ronin fails to teach further comprising reinforcement fibres.
Soroushian teaches cementitious composites comprising Portland cement, microsilica, polyamide fibers, and superplasticizer (Abstract).  Soroushian further teaches the polyamide fibers increase the ultimate tensile and flexural strength of the hardened cementitious composite and in improving the ductility and toughness of the material (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the multicomponent macro-cement composition of Ronin in view of Guynn further include polyamide fibers (reinforcement fibers) as taught by Soroushian in order to increase the ultimate tensile and flexural strength of the hardened composition and to improve the ductility and toughness of the material.
ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed April 29, 2021 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that Ronin has referred to a grinding process rather than an activation process and even if the milling “activates” the cementitious materials, milling is not a high shear 
However, as discussed above, the dry coating process is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  Applicant has not provided any evidence that the claimed product differs in kind from those of the prior art.  Therefore, Applicant’s arguments are deemed unpersuasive.
Applicant argues that the present inventors recognized that processing of the cementitious materials in high shear mixers is significantly more efficient for cement activation and maintain the original cement particles sizes.
As discussed above, Ronin does teach activating the cementitious materials and in particular, in Paragraph [0008], Ronin states that the cement particles are subjected to a large number of impact pulses giving the cement particles an increase in surface energy and chemical reactivity.  Additionally, particles sizes are not currently claimed and as such, those arguments are not commensurate in scope with the claims.  Therefore, Applicant’s arguments are deemed unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784                                                                                                                                                                                                        

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
August 20, 2021